Citation Nr: 1029671	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hearing loss 
disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998 and 
from February 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2009 the Board remanded the case to the Originating 
Agency for additional development.  The case has now been 
returned to the Board for further appellate action. 


REMAND

The U. S. Court of Appeals for Veterans Claims has held that, "in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  In response to the Board's remand 
directive, the Veteran was afforded a VA examination in June 
2009; unfortunately, the examiner did not describe the functional 
effects of the Veteran's hearing loss disability.  Therefore, the 
examination report is not adequate for rating purposes.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his hearing impairment during the period of 
this claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
a copy of any pertinent evidence identified 
but not provided by the Veteran.  

3.  Then, the Veteran should be afforded a 
VA audiological examination to determine 
the extent of hearing impairment in his 
ears.  In addition to providing the 
objective test results required for rating 
purposes, the examiner should describe the 
effects of the Veteran's right ear hearing 
loss disability on his occupational 
functioning and daily activities.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




